UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6757


BRIAN M. BLAKEMAN,

                     Plaintiff - Appellant,

              v.

JOE SOLANA, Superintendent, Hyde Correctional Institution; ERIK A. HOOKS,
N.C. Department of Public Safety; MEDICAL STAFF, Hyde Correctional
Institution,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-ct-03280-D)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian M. Blakeman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brian M. Blakeman appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint under 28 U.S.C. § 1915A(b). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Blakeman v. Solana, No. 5:19-ct-03280-D (E.D.N.C. Apr. 16, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2